DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 12/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,880,616 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 31-36 and 38-60 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to independent claims 31, 49 and 57, the prior art of record fails to anticipate or render obvious the combined elements/steps of a measurement system for the in-transit communications services over a provider network to an in-transit terminal on a transport craft, collecting NLD and CLC measurements, computing, as a function of the set of NLD measurements and the set of CLC measurements, a QOE score associated with the measurement time window and the transport craft, updating service level data stored in a service profile store as a function of the QoE score and outputting 
Referring to claim 38, he prior art of record fails to anticipate or render obvious the combined elements/steps of a measurement system for the in-transit communications services over a provider network to an in-transit terminal on a transport craft, collecting NLD and CLC measurements, computing, as a function of the set of NLD measurements and the set of CLC measurements, a QOE score associated with the measurement time window and the transport craft, updating service level data stored in a service profile store as a function of the QoE score, outputting a service level trigger responsive to the updating causing at least a portion of the service level data to cross a predefined trigger threshold and detecting, responsive to the subjective feedback data, a mismatch between when the subjective feedback data indicates to output the service level trigger and when the service level trigger is being output, as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


December 27, 2021